United States Court of Appeals
                        For the First Circuit

No. 12-2176

                            KATHLEEN HAAG,

                        Plaintiff, Appellant,

                                  v.

                      UNITED STATES OF AMERICA,
                      INTERNAL REVENUE SERVICE,

                        Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                    Torruella, Dyk,* and Thompson,
                           Circuit Judges.


     Timothy J. Burke, with whom Burke & Associates, was on brief
for appellant.
     John Schumann, Attorney, Tax Division, Department of Justice,
with whom Kathryn Keneally, Assistant Attorney General, Teresa E.
McLaughlin, Attorney, Tax Division, and Carmen M. Ortiz, United
States Attorney, were on brief for appellees.



                          November 25, 2013




*
    Of the Federal Circuit, sitting by designation.
             TORRUELLA, Circuit Judge.     This case marks the fourth

time that taxpayer Kathleen Haag ("Haag") has appeared before this

court to litigate matters pertaining to her federal income tax

liability.     In this most recent episode, Haag claims that the

district court erred when it dismissed her complaint, which sought

equitable relief from judgment, for failure to state a claim.

Haag's claim is premised on her belief that I.R.S. Notice 2011-70,

2011-32 I.R.B. 135, 2011 WL 3035113 ("Notice 2011-70" or "the

Notice") affords her equitable relief from judgment and that our

prior finding to the contrary was mere dicta.          Finding now -- for

a second time -- that Notice 2011-70 is inapplicable to Haag, we

affirm.

                              I. Background

             The origins of this litigation are well documented, see

Haag v. United States (Haag I), 485 F.3d 1, 2 (1st Cir. 2007), so

we sketch here only the essential facts.            In December 2002, the

United States filed suit against Haag and her husband Robert Haag

(collectively, "the Haags") in district court, seeking to reduce to

judgment $1,620,244 in tax liabilities for the years 1985 to 1991

and 1993 through 2001.        In Haag's answer to the government's

complaint, she asserted an affirmative defense; she claimed that

she was entitled to "innocent spouse" relief pursuant to 26 U.S.C.

§   6015(b).     At   that   time,   however,   a   two-year   statute   of

limitations governed innocent spouse relief claims. The government


                                     -2-
argued that the limitations period had already run and that Haag

had administratively waived her claim. While the case was pending,

the Haags filed a separate action contending that they had been

denied a statutorily required hearing.           The district court agreed

that the limitations period had run and granted summary judgment in

favor of the government on both claims.              The Haags appealed only

their hearing claim, which we affirmed in Haag I.

            Undaunted, Haag continued her pursuit of relief from

judgment.      First,    in   an   action    later   consolidated    with   her

husband's, Haag attempted to revive the arguments decided in Haag

I.   This Court held that the Haags' claims were barred by the

principle of res judicata. Haag v. United States (Haag II and Haag

III), 589 F.3d 43 (1st Cir. 2009).              Next, Haag sought to take

advantage of a new legal development when, in 2009, the United

States   Tax   Court    ("the   Tax   Court")    invalidated   the   two-year

limitations period on requests for innocent spouse relief.                  See

Lantz v. Commissioner, 132 T.C. 131, 131 (2009)(holding that two-

year statute of limitations on requests for innocent spouse release

was improper), rev'd, 607 F.3d 479 (7th Cir. 2010).             Haag filed a

fourth suit in the Tax Court asserting that Lantz had invalidated

the two-year limitations period and that 26 U.S.C. § 6015(g)(2)

could lift the res judicata bar, allowing her to relitigate her

claim for innocent spouse relief.           The Tax Court disagreed, and we

once again affirmed, holding that res judicata applied.               Haag v.


                                      -3-
Shulman (Haag IV), 683 F.3d 26, 30-32 (1st Cir. 2012).           By the time

of our decision, Lantz had been reversed by the Seventh Circuit,

but the IRS had issued Notice 2011-70 stating its intent to adopt

other regulations concerning the availability of equitable relief

to innocent spouses under § 6015(f).           Until such regulations could

be adopted, the Notice provided that equitable relief would be

available to innocent spouses under certain conditions.

           Notice    2011-70    provides,       in   pertinent   part,     that

taxpayers whose innocent spouse relief claims had been litigated

previously and barred by the two-year statute of limitations would,

going   forward,    not   be   subject    to    collection   "[i]f   the   IRS

stipulated in the court proceeding that the individual's request

for equitable relief would have been granted had the request been

timely."   Notice 2011-70 at 136.        Noting that no such stipulation

appeared in Haag I, we agreed with the government that Notice 2011-

70 did not apply to Haag:

           In any event, we are constrained to agree with
           the government's reasoning that the terms of
           Notice 2011-70 would be inapplicable to Haag
           even if her claim were not precluded by res
           judicata. . . . In Haag's case, the IRS never
           stipulated that § 6015(f)'s two-year deadline
           constituted the sole obstacle to her claim.
           On the contrary, we note that in the Haag I
           litigation, the government argued that Haag
           administratively waived her claim by not
           articulating her request for relief before the
           Secretary prior to raising it at the district
           court.

Haag IV, 683 F.3d at 32 n.2.


                                    -4-
             This brings us to the present matter.        On September 9,

2011, before Haag IV was final, Haag filed this complaint seeking

relief from the judgment in Haag I pursuant to Federal Rule of

Civil Procedure 60(d)(1).1         The government moved to dismiss the

case on November 1, 2011, arguing that Haag had failed to satisfy

any of the grounds for relief from a final judgment under Rule

60(b), or alternatively, that Haag had failed to state a claim

under Federal Rule of Civil Procedure 12(b)(6).           That matter was

stayed pending our ruling in Haag IV, at which point the case was

reopened.     The district court ultimately dismissed the case for

failure to state a claim, finding that Notice 2011-70 did not

afford Haag the opportunity to seek equitable relief from the

judgment in Haag I.2         Haag now appeals the dismissal of her

complaint.

                                 II. Analysis

             We review a district court's grant of a motion to dismiss

for   failure   to   state   a    claim    de   novo.   Gray   v.   Evercore

Restructuring L.L.C., 544 F.3d 320, 324 (1st Cir. 2008).            Although



1
   Federal Rule of Civil Procedure 60(d)(1) recognizes a court's
authority to "entertain an independent action to relieve a party
from a judgment, order, or proceeding."     Haag sought equitable
relief from the district court's order in United States v. Haag,
02-CV-12490-REK, 2004 WL 2650274 (D. Mass. Sept. 30, 2004), which
denied Haag's innocent spouse relief claim.
2
   The district court also found that Haag I became final in 2006
despite Haag's continued efforts to litigate the matter. Haag does
not challenge this finding on appeal.

                                     -5-
we view all well-pleaded facts in the light most favorable to the

non-moving party, "the tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to

legal conclusions."        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

           In short, Haag's argument on appeal is that her complaint

was wrongly dismissed because Notice 2011-70 provides her with a

new and plausible claim to equitable relief.                She dismisses our

finding to the contrary in Haag IV as mere dicta upon which the

district court erroneously relied.           By way of support, Haag cites

the   Notice's    stated    purpose:    to   expand   the    period   in    which

taxpayers may request innocent spouse relief.3              See Notice 2011-70

at 135.   She also cites a Notice provision stating, in part, that

where a final judgment has been entered in a case denying an

innocent spouse relief claim as time barred, the IRS will not seek

to collect.      See id. at 136.

           The IRS, however, has expressly limited its willingness

to forgo collection activity to certain limited circumstances,

encompassing only those cases in which "the IRS stipulated in the

court proceeding that the individual's request for equitable relief

would have been granted had the request been timely."                 Id.    Haag



3
   Haag's quotation of the Notice also includes language that is
not, in fact, part of the Notice. The additional language upon
which Haag relies appears to come from a commercial summary, or
headnote, from Wolters Kluwer. While we have serious doubts as to
whether the summary supports Haag's position, we are certain that
we need not waste time parsing such extraneous material.

                                       -6-
readily concedes that no such stipulation was made in her case.

This leaves Haag in the precarious position of arguing that a

Notice     which   provides     specified     relief        only    in     limited

circumstances -- which Haag admittedly does not meet -- nonetheless

affords her the opportunity to apply for equitable relief.

            Haag pins her hopes on a sentence that appears in the

Notice under the heading "Requests that Were in Litigation and that

Litigation is Now Final."        She points us to language that tells

individuals in litigated cases where the IRS provided the necessary

stipulation that they "do not need to reapply                      for equitable

relief."    Id. at 136 (emphasis added).            From this instruction,

Haag seeks to infer precisely the inverse proposition.                She argues

that the IRS, by stating that taxpayers in specified cases need not

reapply for relief, has implied that taxpayers who do not meet

these criteria must reapply if they desire equitable relief.                   The

Notice's plain language, however, does not support such a strained

reading.

            The Notice is structured such that it divides taxpayers

seeking    equitable   relief    into   separate     categories,         providing

different    transitional     rules   for   those    with    future      requests,

pending requests, requests denied but not litigated, requests in

litigation, and requests that were litigated and are now final.

See id. at 135-36. While the Notice explicitly provides that those

individuals whose requests "were denied by the IRS solely for


                                      -7-
untimeliness and were not litigated may reapply for relief," id. at

135 (emphasis added), it makes no such allowance for those, like

Haag,    whose   requests    were   litigated    and   who   received      no

stipulation, see id. at 136.        To the contrary, when discussing

those taxpayers whose litigation is now final, the Notice expressly

limits the relief it offers to "the circumstances set forth," which

Haag concedes are inapplicable to her.          As we determined in Haag

IV, Haag simply does not qualify for the relief she claims under

Notice 2011-70.

           Moreover, even assuming that Haag is correct insofar as

she argues that our discussion of Notice 2011-70 in Haag IV

constituted non-binding dicta, the district court certainly did not

err by incorporating our findings into its own analysis. "[C]ourts

often,   quite   properly,   give   considerable    weight   to   dictum   -

particularly to dictum that seems considered as opposed to casual."

Dedham Water Co., Inc. v. Cumberland Farms Dairy, Inc., 972 F.2d
453, 459 (1st Cir. 1992).       Nothing prevented the district court

from agreeing with our reasoning and quoting from it in delivering

its opinion, and none of Haag's arguments have persuaded us to

reverse course on the question of the applicability of Notice 2011-

70 to her case.

           Because all of Haag's arguments regarding res judicata

are predicated on her belief that Notice 2011-70 is applicable to

her claim, we need go no further.         By its plain language, Notice


                                    -8-
2011-70 does not apply to Haag's situation because her request for

relief was previously litigated, is now final, and there was no IRS

stipulation.   As such, Haag has failed to state a claim upon which

relief can be granted, and the district court properly dismissed

her complaint.

          So concludes yet another attempt by Haag to delay the

government's legitimate collection efforts by litigating a claim of

dubious merit.   Should Haag continue this course of conduct in the

future, she may risk incurring sanctions.

          Affirmed.




                                -9-